Exhibit JOINT FILING AGREEMENT This agreement is made pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934 (the "Act") by and among the parties listed below, each referred to herein as a "Joint Filer."The Joint Filers agree that a statement of beneficial ownership as required by Section 13(d) of the Act and the Rules thereunder may be filed on each of their behalf on Schedule 13D or Schedule 13G, as appropriate, and that said joint filing may thereafter be amended by further joint filings.The Joint Filers state that they each satisfy the requirements for making a joint filing under Rule 13d-1. IN WITNESS WHEREOF, the undersigned have executed this agreement as of the 2ndday of February 2009. SORENSEN TRUST By: /s/ D. Stephen Sorensen D. Stephen Sorensen Trustee /s/ Shannon P. Sorensen Shannon P. Sorensen Trustee /s/ D. Stephen Sorensen D. STEPHEN SORENSEN /s/ Shannon P. Sorensen SHANNON P. SORENSEN KOOSHAREM CORPORATION By: /s/ D. Stephen Sorensen D. Stephen Sorensen Chief Executive Officer
